Citation Nr: 0416185	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-23 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether the entire cost of a headstone should be counted as a 
burial expense for the veteran's wife for the purpose of 
reducing countable income for the veteran's pension 
calculation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran was granted entitlement to nonservice-
connected disability pension benefits in May 2001.

2.  The veteran's spouse died in June 2001.

3.  The veteran purchased a headstone for his wife's grave in 
October 2001, the entire cost of which is an expense 
associated with her burial.


CONCLUSION OF LAW

The entire cost of the headstone should be used to reduce the 
veteran's countable income for nonservice-connected pension 
purposes.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. 
§§ 3.271, 3.272 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from January 1943 to July 
1945.  He was awarded entitlement to nonservice-connected 
disability pension benefits in May 2001.  He was also awarded 
special monthly pension benefits based on the need for aid 
and attendance of another person.

The veteran was notified of the rating action in May 2001.  
The notice advised the veteran of the amount of countable 
income that was of record for him and his spouse.  The 
veteran was further advised of the amount of medical expenses 
that were allowed as a reduction of his countable income.

The RO verified the veteran's spouse's Social Security income 
with the Social Security Administration.  In doing so, the RO 
learned that the veteran's wife died in June 2001.  The RO 
wrote to the veteran in July 2001 and informed him that his 
pension payments would be reduced based on his wife no longer 
being considered a dependent.

The veteran submitted evidence of unreimbursed medical 
expenses for him and his spouse for the prior year in July 
2001.  He also submitted evidence of burial expenses that 
were paid that same month and informed the RO of receipt of 
insurance benefits.

The RO wrote to the veteran and informed him of the reduction 
of his pension because of the loss of his spouse as a 
dependent.  The veteran was also advised of the amount of 
medical expenses that were allowed as a deduction.  Finally, 
the RO acknowledged the veteran's reporting of the payment 
from the insurance company.  He was advised that he could 
report additional final expenses, and the date paid, on an 
enclosed form.

The veteran submitted his current claim in November 2001. He 
used the Form 21-8049, Request for Details of Expenses, 
provided by the RO to report the purchase of a headstone for 
his wife in October 2001, in the amount of $3,203.72.  He 
asked that his countable income for nonservice-connected 
disability pension be reduced by the cost of the headstone.  
The veteran included a copy of the sales agreement for the 
headstone.  The agreement showed that the family name would 
be included on the headstone along with the veteran's wife's 
date of birth and date of death, the date of marriage for the 
veteran and his wife, and the veteran's date of birth.  The 
cost was listed as $3,203.72.  This included the cost of the 
memorial, sales tax, and foundation.

The RO issued a letter to the veteran in December 2001.  The 
letter informed the veteran that one-half of the total cost 
of the headstone, $1,601, was allowed as a last expense for 
his wife.  He was informed that only one-half of the cost was 
allowed as the headstone was for both him and his wife.  The 
$1,601 was then used to reduce the veteran's countable 
income.  

The veteran submitted his notice of disagreement in March 
2002.  He contended that the entire cost of the headstone 
should be used to reduce his countable income.  The RO issued 
a statement of the case (SOC) in August 2003.  The SOC 
provided the veteran with a number of regulatory citations 
regarding countable income, and reductions of income as well 
as other topics.  The SOC referred to a decision that the 
veteran was not entitled to receive full "reimbursement" 
for the purchase of the headstone.  The reasons and bases 
portion of the SOC went on to address the veteran's claim as 
a claim for reimbursement rather than as an exclusion of the 
expense from countable income.  The SOC erroneously stated 
that the veteran had received reimbursement for one-half of 
the cost.  

II.  Analysis

Generally, basic entitlement to VA nonservice-connected 
improved pension benefits exists if the veteran had 
qualifying service (a veteran who served during wartime), is 
permanently and totally disabled from nonservice connected 
disability, and has an annual income not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2003).

As a general rule, when determining countable income for 
improved pension purposes, all payments of any kind and from 
any source are considered income unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. §§ 3.23, 
3.271(a) (2003).  Specifically excluded from income are 
amounts equal to the amount paid by a veteran for the last 
illness and burial of such veteran's deceased spouse.  
38 U.S.C.A. § 1503(a)(4)(A); 38 C.F.R. § 3.272(h)(2) (2003).

In this case, the veteran paid the last expenses for his 
wife.  This included the costs of the funeral and for a 
headstone.  The RO allowed one-half of the cost of the 
headstone to be excluded from the veteran's countable income.  
The RO did not cite to any provision of law or regulation in 
making that determination.  Rather, the RO appears to have 
relied on an inference that one-half of the cost could be 
allocated to the veteran and one-half of the cost to his 
spouse.  As the veteran was not deceased, the RO concluded 
that there was no basis to allow for the exclusion of his 
portion of the cost.

The Board has not found any statutory or regulatory authority 
that addresses the issue in this case exactly.  As noted 
above, the law and regulations clearly allow for the 
exclusion from income the expenses for the burial of a 
spouse.  The term "burial" or "last" expenses is not 
defined anywhere in statute or regulation.  Generally, it 
would be those expenses associated with the last illness and 
burial of an individual.  Accordingly, there is no explicit 
prohibition against the allowance of the total cost of the 
headstone as an exclusion from income for nonservice-
connected disability pension purposes.

In addition to the above, the Board notes that VA's General 
Counsel addressed a limited issue involving reimbursement of 
costs incurred by a veteran's wife in the pre-purchase of a 
veteran's headstone under 38 U.S.C.A. § 906(d) (recodified as 
38 U.S.C.A. § 2306).  See VAOPGCPREC 51-91.  In that case, 
Congress had enacted the Veterans' Benefits Amendments of 
1989, Pub. L. 101-237, 103 Stat. 2062, § 501, in 1989.  
Section 501, in part, authorized reimbursement for the cost 
of a prepaid headstone.  This provision was later deleted by 
the Omnibus Budget Reconciliation Act of 1990, Pub. L. 101-
508, 104 Stat. 1222, section 8041.

In the case addressed by the General Counsel a spouse had 
purchased a headstone for the veteran, who was terminally 
ill, prior to his death.  The question addressed was whether 
she was precluded from being reimbursed for the headstone 
because it was purchased prior to the veteran's death by 
someone other than the veteran himself.  The General Counsel 
held that the provisions of 38 U.S.C.A. § 906(d), prior to 
the change in 1990, did not prohibit reimbursement of costs 
incurred in the purchase of a veteran's headstone by a 
veteran's spouse prior to the veteran's death.  The General 
Counsel noted that the regulations at 38 C.F.R. § 3.1612 did 
not mention prepayment of burial expenses.  Further, it was 
determined that, because regulations were not issued to 
address the amendment to 38 U.S.C.A. § 906(d), "nothing 
contained in 38 C.F.R. § 3.1612 can be interpreted to 
preclude reimbursement of headstone expenses in this case."  
VAOPGCPREC 51-91.

The Board is aware that the provision in that case pertained 
to reimbursement and not exclusion of income.  The Board is 
also aware that the provision in question was removed by 
Congress in 1990.  Nevertheless, the point is that there is 
precedent in recognizing a reasonable practice of purchasing 
a headstone prior to the death of the individual that the 
headstone is intended for and allowing for reimbursement of 
that purchase.  Further, the General Counsel noted that there 
was not a specific prohibition against the reimbursement in 
the pertinent regulation.

In the veteran's case, he is not seeking reimbursement for 
his purchase.  Rather, he wants to have the total cost 
excluded from countable income when calculating his 
nonservice-connected disability pension.  He has paid for a 
headstone for his spouse that will also serve as his own 
headstone.  In paying the total cost, he has in essence paid 
his own portion of the cost.  The Board understands the 
reasoning that has led to the result obtained by the RO, 
namely that one half of the cost should be deemed a burial 
expense for the veteran, not for his spouse.  Nevertheless, 
it is just as reasonable to view the entire cost of the 
headstone as part of the burial expense for the veteran's 
spouse, which coincidentally will cover part of the veteran's 
future burial expense.  As noted above, the Board finds that 
there is no existing provision of law that specifically 
prohibits allowing the total cost of a headstone to be 
deducted from the veteran's countable income as a burial 
expense for his spouse.  Construing 38 C.F.R. § 3.272(h) in a 
light favorable to the claimant's position, the Board finds 
that the entire cost of the headstone should be excluded from 
countable income.  Accordingly, the veteran's claim is 
granted.


ORDER

Entitlement to the deduction of the total cost of the 
headstone, as a deduction against countable income for 
nonservice-connected disability pension purposes, is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



